COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

       Order Denying Motion for En Banc Reconsideration and Motion for Oral Argument

Appellate case name:     Charlie Thomas Chevrolet, Ltd d/b/a Champion Chevrolet Gulf
                         Freeway v. Genaro Martinez

Appellate case number:   01-17-00830-CV

Trial court case number: 2012-27666

Trial court:             164th District Court of Harris County



       The En Banc Court unanimously voted to deny Appellee Genaro Martinez’s motion for
en banc reconsideration and his motion for oral argument. Therefore, the motion for en banc
reconsideration and motion for oral argument are both denied.

       It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                       Acting for En Banc Court

En Banc Court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelley, Goodman,
Landau, Hightower, and Countiss


Date: January 7, 2020